Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 This communication is in response to Application No. 16/901,365 filed on 15 June 2020. The response filed 2 December 2021 amends claims 1 and 11, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "periodically monitoring, by a server, a network traffic value of a network routing device, wherein the network traffic value corresponds to a measured volume of data packets communicated between a network and a set of electronic devices through the network routing device and a timestamp of the communicated data packets" and "the network traffic value indicates a percentage of an amount of time the network routing device is communicating data packets to the set of electronic devices at a network capacity threshold over a period of time," presented in all the independent claims and not found in the prior art references.



The Park/Crosby/Eghbal/Han system fails to disclose "periodically monitoring, by a server, a network traffic value of a network routing device, wherein the network traffic value corresponds to a measured volume of data packets communicated between a network and a set of electronic devices through the network routing device and a 
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1 and 11 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459